DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Reason for Allowance following Applicant’s response to Examiner’s Final Office Action dated January 28, 2021.

The following is an Examiner’s Amendment based on communications with Applicant Representative, Attorney Elaine P. Spector, Reg. No. 40,116, dated March 24, 2021.

Claims 1-8 and 10-21 were pending. The Examiner's amendment below amends claims 1, 6, 8, 13, 15 and 22. Claims 1-8 and 10-22 are now allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner's Amendment was given via communication with Applicant Representative, Attorney Elaine P. Spector, Reg. No. 40,116, dated March 30, 2021.


In the Claims
Please replace claims below as follows:
1. A device, comprising:
one or more processors to:
obtain text associated with one or more resources;
prepare the text for processing by standardizing the text into a particular format;
process the text;
identify first information that includes a first data element based on the processed text,
	the first information being associated with a first area identifier; 
identify second information that includes a second data element based on the processed text,
the second information being associated with a second area identifier,
the second area identifier being different than the first area identifier; 
associate the first information and the second information with a geographic area based on the first area identifier and the second area identifier; 
receive information that identifies data elements to be used to determine data element scores,
wherein the received data elements are selected via a user interface;
receive information that identifies weight values to assign the data elements,
wherein the received weight values are input via the user interface;
determine, for the geographic area, a first data element score, of the data element scores, based on the first data element, of the data elements;
determine, for the geographic area, a second data element score, of the data element scores, based on the second data element, of the data elements; 
determine that at least one of the first data element score or the second data element score includes a value that satisfies a first threshold;
determine, for the geographic area, a market index based on the value satisfying the first threshold,
the market index being determined based on implementing a first machine learning model,
the first machine learning model being trained with known data element scores and a known market index as input;
provide information regarding the market index to cause an action to be performed in association with the geographic area,
the action comprises coordinating one or more calendar applications associated with one or more user devices to schedule a meeting;
provide an indication of the meeting scheduled to at least one calendar application, of the one or more calendar applications, associated with at least one user device, of the one or more user devices;

determine another market index, associated with another geographic area, based on implementing the second machine learning model. 


6. The device of claim 1, where the one or more processors are further to:
identify an amount of entities that are associated with the geographic area; 
determine that the amount satisfies a second threshold; and 
where the one or more processors, when providing the information regarding the market index to permit and/or cause the action to be performed in association with the geographic area, are to:
provide the information based on the amount satisfying the second threshold. 


8. A method, comprising:
obtaining, by a device, text associated with one or more resources;
preparing, by the device, the text for processing by standardizing the text into a particular format;
processing, by the device, the text;
identifying, by the device, first information that is associated with a first area identifier based on the processed text; 
identifying, by the device, second information that is associated with a second area identifier based on the processed text,
	the first area identifier being different than the second area identifier; 
associating, by the device, the first information and the second information with a geographic area based on the first area identifier and the second area identifier; 
receiving, by the device, information that identifies data elements to be used to determine data element scores,
wherein the received data elements are selected via a user interface;
receiving, by the device, information that identifies weight values to assign the data elements,
wherein the received weight values are input via the user interface;
determining, by the device and for the geographic area, a set of data element scores, of the data element scores, based on the first information and the second information; 
determining, by the device, that a data element, of the data elements, includes a value that satisfies a first threshold;
determining, by the device and for the geographic area, a market index based on the value satisfying the first threshold,
the market index being determined based on implementing a first machine learning model,

providing, by the device, information regarding the market index to cause an action to be performed in association with the geographic area,
the action comprises coordinating one or more calendar applications associated with one or more user devices to schedule a meeting;
providing, by the device, an indication of the meeting scheduled to at least one calendar application, of the one or more calendar applications, associated with at least one user device, of the one or more user devices;
implementing, by the device, a second machine learning model based on information associated with the action; and
determining, by the device, another market index, associated with another geographic area, based on implementing the second machine learning model. 


13.  The method of claim 8, further comprising:
identifying a number of other entities associated with the geographic area; 
determining that the number satisfies a second threshold; and
where providing the information regarding the market index comprises:
	providing the information based on the number satisfying the second threshold. 


15.  A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
obtain text associated with one or more resources;
prepare the text for processing by standardizing the text into a particular format;
process the text;
identify information associated with a geographic area based on the processed text,
the information including a first data element and a second data element;
identify information associated with an entity based on the processed text; 
receive information that identifies data elements to be used to determine data element scores,
wherein the received data elements are selected via a user interface;
receive information that identifies weight values to assign the data elements,
wherein the received weight values are input via the user interface;
determine, based on the information associated with the entity, a first data element score, of the data element scores, associated with the first data element, of the data elements; 

apply a first weight value to the first data element score; 
apply a second weight value to the second data element score; 
determine that at least one of the weighted first data element score or the weighted second data element score includes a value that satisfies a threshold;
determine a market index, for the geographic area, based on the value satisfying the threshold,
the market index being determined based on implementing a first machine learning model,
the first machine learning model being trained with known data element scores and a known market index as input; 
provide information regarding the market index to cause an action to be performed in relation to the geographic area,
the action comprises coordinating one or more calendar applications associated with one or more user devices to schedule a meeting;
provide an indication of the meeting scheduled to at least one calendar application, of the one or more calendar applications, associated with at least one user device, of the one or more user devices;
implement a second machine learning model based on information associated with the action; and
determine another market index, associated with another geographic area, based on implementing the second machine learning model. 


22. The device of claim 1, wherein the data elements are based on area index insight associated with one or more healthcare plans and include two or more of:
an enrolled value, 
an eligibility value,
a potential eligibility value,
a multi-eligibility value, 
an entity concentration value associated with a first entity,
an entity concentration value associated with a second entity, or
a product quality value.





Reasons for Patent Eligibility under 35 U.S.C. § 101
Claim 1 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. The claims as a whole implements certain methods of organizing human activity (e.g. commercial interactions involving marketing activities and business relations) in a specific manner that sufficiently limits the abstract idea to the practical application of implementing machine learning models to determine market indices for geographical areas. Specifically, the claimed invention trains a machine learning model with historical data to determine a market index and cause an action comprising coordinating calendar applications associated with user devise to schedule a meeting regarding the associated geographical area. Subsequently, implementing a second machine learning model based on information associated with the actions performed in the first geographical area to determine the market index for a different geographical area. For at least these reasons, Examiner finds the claim is not direct to an abstract idea. Claims 8 and 15 are eligible for similar reasons as claim 1. Thus claims 1-8 and 10, 11 and 13-22 are eligible. 









Reasons for Patent Eligibility under 35 U.S.C. § 103
Examiner analyzed claims 1-8, 10, 11, and 13-22 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below.  Claims 1-8, 10, 11, and 13-22 are allowed.

In regards to Claim 1 (similarly claims 8 and 15), the prior art does not teach or fairly suggest:
“… determine, for the geographic area, a market index based on the value satisfying the first threshold…
provide information regarding the market index to cause an action to be performed in association with the geographic area,
the action comprises coordinating one or more calendar applications associated with one or more user devices to schedule a meeting; and 
provide an indication of the meeting scheduled to at least one calendar application, of the one or more calendar applications, associated with at least one user device, of the one or more user devices…”

Examiner finds Rossmark et al. (US 20070192347 A1) discloses business location modeling (see par. 0002). Specifically, Rossmark discloses a method utilized to increase market penetration of underrepresented markets. The method comprises the use of a scoring algorithm to rank various geographical regions by related zip codes. The scoring algorithm may be implemented by a location modeling system based upon markets selected by a user (see par. 0007).
	Hannan (US 20130218683 A1) discloses quality valuation of places (see par. 0022). Specifically, Hannan discloses performance metrics data utilized by a machine learning algorithm to train a places quality score model (see par. 0036). A machine learning module is used in the places quality valuation module to refine the predictive regression models and the (see par. 0054).
Simon et al. (US 20160026942 A1) discloses measuring community healthcare characteristics by receiving one or more healthcare outcomes for each of a number of communities, automatically scoring each of the communities based on the corresponding healthcare outcomes and displaying a representation of the communities arranged based on their score (see par. 0006). Specifically, Simon discloses a community healthcare scoring tool configured to score communities based on their attainment of desirable health outcomes and/or based on availability of healthcare resources that attribute to desirable health outcomes, for example (see par. 0044). 
However, Examiner finds Rossmark in view of Hannan in view of Simon fails to teach the specific case of causing a meeting to be scheduled by coordinating calendar applications associated with user devices based on a market index meeting a threshold score. 

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Caper (US 20010056328 A1) – A system to evaluate investment opportunities for an enterprise and calculate, for each investment opportunity, a strategic value of the investment opportunity to the enterprise and an estimated financial return of the investment. In some embodiments, in evaluating the strategic value of an investment opportunity, the opportunity evaluation system may assign to the investment opportunity one or more values with which the system was configured prior to receipt of information regarding the investment opportunity. The values that are assigned may be determined by the opportunity evaluation system in advance of evaluating investment opportunities, based at least in part on information collected from people affiliated with the enterprise. By determining the values in advance and evaluating each investment opportunity based on these predetermined values, the opportunity evaluation system may provide an objective and unbiased review of investment opportunities for the enterprise.

Hummel (US 8521578 B2) – A method is disclosed for determining whether to develop products for potential customers. The method may involve: identifying a plurality of potential products; identifying a plurality of potential customers; assessing salability attributes of the potential products from perspectives of the potential customers to generate attribute assessments; using an input device to enable a user to input the pluralities of potential products and potential customers, as well as the attribute assessments, to a processor; using the processor to determine, for each of the potential products, and using the attribute assessments, all possible implementation combinations in which at least n of the potential customers implement the product, where n is a positive whole number; using the processor to determine the probability of each implementation combination, for each product; and using the processor to assist in determining, based upon the probability determinations, which of the potential products to develop.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624